Citation Nr: 1622956	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right shoulder. 

2.  Entitlement to service connection for fibromyalgia.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis.  

4.  Entitlement to an increased rating for bilateral pes planus, rated 30 percent disabling prior to August 14, 2015, and as 50 percent disabling thereafter.  

5.  Entitlement to a special home adaptation grant. 

6.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 8, 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claims on appeal.  A rating decision several days later, on July 13, 2011, confirmed and continued those denials.  

Historically, a December 2004 rating decision denied entitlement to service connection for fibromyalgia as not incurred during service and on the basis that the service-connected bilateral pes planus had been misdiagnosed when it was actually fibromyalgia.  The Veteran was notified of that decision by letter in January 2005.  After filing a Notice of Disagreement (NOD) in September 2005, a Statement of the Case (SOC) was issued on June 21, 2006 addressing service connection for fibromyalgia, and VA Form 9, Appeal to the Board of Veterans' Appeals, was received on July 11, 2006 and perfected that appeal.  The case was never forwarded to the Board for appellate consideration.  

In the July 8, 2011, rating decision which is appealed the RO has adjudicated this claim on the basis that the December 2004 rating decision was final, stating that the Veteran did not appeal the December 2004 rating decision, and that new and material evidence had not been received to reopen that claim.  However, as noted above, the Veteran did, in fact, initiate and timely perfect an appeal from the December 2004 denial of service connection for fibromyalgia.  The July 8, 2011 rating decision also indicated that the Veteran's request to appeal the December 2004 rating decision was denied by an October 2007 rating decision.  While it is true that the October 2007 rating decision addressed service connection for fibromyalgia (and other claims) on the basis that no new and material evidence had been received, the fact remains that the Veteran both initiated and timely perfected an appeal from the initial December 2004 rating which denied service connection for fibromyalgia and that appeal remains pending despite any intervening rating decision.  Accordingly, the claim for service connection for fibromyalgia must be addressed on a de novo basis.  

Of record is correspondence from the Veteran in May 2013 in which he stated that he was paid 100 percent disability because he could not work.  However, this is not a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) inasmuch as the July 8, 2011, rating decision shows that he was awarded a TDIU rating as of September 30, 2005.  

During this appeal an October 2015 rating decision granted an increase from a 30 percent rating for bilateral pes planus to 50 percent (the highest schedular rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for bilateral pes planus), effective August 14, 2015.  That decision also denied service connection for plantar fasciitis on a de novo basis (although service connection was previously denied for plantar fasciitis by an unappealed April 2000 rating decision [and he eventually, in January 2008, withdrew an appeal from a June 2006 rating decision that denied reopening of the claim for service connection for plantar fasciitis]).  A January 2016 rating decision granted service connection for tendinopathy of the right ankle and tendinopathy of the left ankle, with each being assigned initial 10 percent disability ratings effective August 14, 2015.  The Veteran did not appeal the initial ratings or effective dates assigned for tendinopathy of each ankle.  

However, in November 2015 the Veteran filed a Notice of Disagreement (NOD) with the denial of service connection for plantar fasciitis.  The RO has not issued a statement of the case (SOC) with respect to the foregoing NOD.  Therefore, remand of this claim is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Since the claim was previously denied by an unappealed rating decision the issue has been recharacterized as stated on the title page, i.e., reopening upon the basis of new and material evidence.  

A March 2016 rating decision granted an increase from a 50 percent rating for service-connected major depression, to 70 percent, effective January 25, 2016.  That decision deferred adjudication of whether new and material evidence had been submitted to reopen a claim for service connection for degenerative joint disease (DJD) and herniated discs of the lumbar spine (which had been previously denied by a June 2000 rating decision, and reopening of which was denied in a June 2006 rating decision that also denied service connection for peripheral neuropathy of each lower extremity).  It also deferred adjudication of claims for service connection for bilateral sciatica.  

There was additional evidence added to the record after the issuance of the statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant (i.e., cumulative or redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., cumulative or redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The application to reopen the claim for service connection for plantar fasciitis and entitlement to special home adaptation grant as well as specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Degenerative arthritis of the right shoulder is first shown decades after military service and is unrelated to any event, injury or illness during service.  

2.  Fibromyalgia had its onset during active service.  

3.  Prior to August 14, 2015, the Veteran was not shown to have pronation of the feet which was marked; tenderness of the plantar surfaces of the feet which was of an extreme degree, or marked displacement or spasm of the Achilles tendons; nor does the disability result in an exceptional or unusual disability picture rendering the schedular rating criteria impracticable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the right shoulder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307., 3.309, 3.310 (2015).  

2.  The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for a rating in excess of 30 percent for bilateral pes planus prior August 14, 2015, and in excess thereof since August 14, 2015, are not met.  38 U.S.C.A. § 1115, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCA) imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters of October 2004, as well as March and April 2011, and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

The Veteran' service treatment records (STRs) are on file, as are private and VA treatment records.  The Veteran declined to testify in support of his claims.  He has been provided copies of his VA records on multiple occasions, as far back as at least June 2003.  He has been afforded VA examinations as to his claims for service connection for fibromyalgia and for an increased rating for bilateral pes planus.  He has not been afforded a VA examination for degenerative arthritis of the right shoulder because there is nothing on file which relates his current right shoulder arthritis to service other than the Veteran's general statement of such contended relationship.  In a March 2013 statement he reported that he had never said he had degenerative joint disease of the right shoulder during service.  Likewise, there is nothing of record which suggests that he had right shoulder arthritis within one year of his December 1971 discharge from service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, an examination is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The STRs are negative for signs, symptoms, complaints, history, treatment or diagnosis of disability of the right shoulder.  Similarly, the STRs are negative for fibromyalgia.  

In October 1979 L. E. B., D.O. reported that he had treated the Veteran in January and October 1979 for having had pain in the hips and legs since 1971, with paresthesias since 1976.  The diagnoses were myofascitis and bilateral pes planus.  

VA outpatient treatment (VAOPT) records in 1981 through 1983 reflect complaints of pain in multiple joints, including an April 1981 VAOPT showing a complaint of pain in the knees, hands, ankles, and shoulders.  

An April 1982 VA outpatient treatment (VAOPT) record indicates that the Veteran had had symptoms for 10 years which were generally suggestive of some demyelinating process which at the present was not defined.  On neurology evaluation in September 1982 it was noted that he had been extensively studied over the last 2 years in an attempt to establish or exclude a diagnosis of possible demyelinating disease.  He had had symptoms which began in 1971 in boot camp, when he developed pains in both lower extremities, particularly the medial aspects of the calves and which had been present ever since.  Myelogram and EMG tests in 1980 and 1981 had been normal.  In summary, it was noted that he had an unusual limping gait, which was not neurologically characteristic but was probably related to pain.  Otherwise, his neurologic examination was entirely normal and unchanged from 2 years ago.  There was nothing to support a diagnosis of multiple sclerosis, but there had been some subjective symptoms which could be suggestive of a demyelinating process.  

In May 1992 the Veteran had a VA neurology consultation due to complaints of intermittent non-specific pain and numbness of the legs.  The examiner had previously seen the Veteran and noted that the Veteran reported having numbness from the waist down on prolonged sitting since his military service.  Multiple past studies and examinations for demyelinating disease had been normal.  He also had complaints as to the neck and low back.  After a physical examination the assessment was that the neurology examination was entirely normal, with no evidence of service of the central or peripheral nervous systems.  The examiner did not know the cause of the lower extremity symptoms, but there was nothing that had ever been found to support a diagnosis of a demyelinating disease.  The current findings were unchanged from examinations in 1980 and 1982.  

A May 1998 Board decision denied service connection for a knee disorder, claimed as secondary to service-connected pes planus.  

On VA examination in March 2000 the examiner stated, after listening to the Veteran's report of his clinical history, that it appeared that the Veteran's foot situation was only the superficial problem and that he had multiple other problems, some of which might be neurologic and might spread beyond his lower extremities.  A physical examination confirmed the short metatarsals, bilaterally.  Despite his complaints and reports as to his feet, he did not have heavy calluses.  

Records of the Lehigh Valley Hospital and Health Network from 2001 to 2003 show that the Veteran was evaluated and treated for lumbar disc disease with low back and leg pain.  

A May 2003 VAOPT consultation noted that the Veteran used orthotics.  X-rays had revealed that the Veteran had short metatarsals in each foot, with the 1st metatarsals being more pronouncedly shortened than the other metatarsals.  He had pronation.  He was to be given orthopedic shoes, plus orthotics for the longitudinal arch.  

A July 2003 VAOPT record shows that the Veteran complained of low back pain which radiated down both lower extremities.  He had a herniated disc at L2-3 and L4-5.  

An April 2004 VAOPT record shows that the Veteran had limited exercise tolerance due to leg pain and back pain.  Also in that month he complained of pain all over his whole body, shoulders, neck, arms, legs, hips, and low back, going on since 1971.  Previously he had been drug dependent on Valium and other narcotic pain medications.  Currently, he was on Methadone.  X-rays revealed minimal osteoarthritic changes of the knees and shoulders.  After an examination the assessment was diffuse total body muscle and joint pain with poor sleep and fatigue consistent with fibromyalgia.  His complete picture was compatible with fibromyalgia.  He had some mild degenerative arthritic changes but his pain was totally out of proportion to the arthritic problem.  

VAOPT records show that in April 2004 the Veteran was evaluated for pain of his whole body, including the shoulders, neck, arms, legs, hips, and low back since 1971.  The assessment was diffuse total body muscle and joint pain with poor sleep and fatigue consistent with fibromyalgia.  

In a November 2004 statement the Veteran reported having had pain and swelling of his feet, knees, and legs during service.  When first assessed after service it had been felt that he might have multiple sclerosis.  In a statement in November 2004 his wife corroborated this history, as did November 2004 statements by Mr. and Mrs. R. and by the Veteran's parents. 

On VA examination in November 2004 for fibromyalgia it was noted that the Veteran's history was of pain and swelling of the feet, knees, and ankles which began in 1971.  He had tingling and burning sensations in his legs which progressed to involve his entire body.  He had a history of stiffness and muscle weakness, as well as sleep disturbance.  The diagnosis was fibromyalgia, not related to service-connected flat feet.  It was stated that some of his symptoms were related to his bilateral ankles and knee, dating back to 1971, and might represent symptoms of early onset of fibromyalgia.  While the symptoms of chronic pain in the feet could be related to his pes planus deformity, it was possible that the Veteran had two conditions which existed simultaneously.  

A VAOPT record of July 2005 noted that the Veteran had a history of osteoarthritis/degenerative joint disease of both knees and both shoulders.  It was noted in September 2005 that the Veteran's physical activity was limited due to his back pain and other overall physical condition.  He had had a myocardial infarction in 1986.  

On VA examination in November 2005 it was noted that the Veteran was using prescribed Arizona "AFOs" bilaterally.  After a physical examination the diagnosis was bilateral flat feet with chronic painful myoligamentous strain.  

A November 2005 VAOPT record showed that the Veteran stated that when working that day in his garage he had fallen on his buttocks but had not sustained any injury.  He was taking medication for low back pain.  In that same month it was noted that the Veteran reported that fibromyalgia had been diagnosed in 2004.  Also, his chief complaint was of bilateral numbness.  He complained of stabbing pains in the arch areas. He has cramping of the feet at least 3 times a day, worse at bedtime.  His pain was worse with standing and walking and he had symptoms when sitting but a little less.  Currently, he had pain at both heels on side-to-side compression and pain when palpating the plantar fascia bilaterally.  There was no stiffness, no swelling, no heat, and no redness.  His lack of endurance was due to pain.  He currently used bilateral Arizona AFOs and should continue to use them.  He stated he periodically used a cane to walk with.  He did not use nor did he need additional braces or crutches.  On examination in nonweight-bearing there was a medial arch.  Weight-bearing revealed a pronated foot but a small medial arch was still present.  There was a mild forefoot to rear foot malalignment and it could be manipulated into a more rectus alignment without pain.  On weight-bearing the Achilles tendon appeared to be rectus.  The tendon could be manipulated without pain.  Resting calcaneus stance position bilaterally was slight valgus of the calcaneus bilaterally.  Neutral calcaneal stance position was varus, bilaterally, as to the calcaneus.  He could rise to his toes with pain but did not supinate.  He complained of a pulling at the arch area and pain at the ankles and the calf.  He could rise to his heels with pain.  He had heel pain bilaterally on side-to-side compression and pain along the plantar fascia when palpated.  He had an abnormal gait with a noted limp.  He appeared to have a steppage gate on the left side.  His shoe gear revealed lateral heel wear and wear at the first and second metatarsal heads, bilaterally.  The diagnosis was bilateral flat feet with chronic painful myoligamentous strain.  It was noted in December 2005 that the Veteran was on Methadone for fibromyalgia.  

On VA examination in February 2007 it was stated that the Veteran had chronic foot pain along with ankle and knee pain plus fibromyalgia, and all of these contributed to the Veteran's depression.  

A November 2008 and a February 2009 VAOPT record reflect that the Veteran's right shoulder pain had been present for about five (5) years.  He also had left shoulder pain.  He had had physical therapy and steroid injections without relief.  

A September 2009 VAOPT record shows that a right shoulder X-ray revealed mild acromioclavicular joint arthritis, superior migration of the right humeral head indicating rotator cuff degeneration, mild glenohumeral arthritis, and possible calcific bursitis of the subacromial space.  

Lay statements dated in April 2011 from the Veteran's daughter and an acquaintance attest the Veteran's progressive difficulties performing the activities of daily living.  

On VA examination in May 2011 to determine whether the Veteran's fibromyalgia was due to service-connected bilateral pes planus the claim files were reviewed.  The Veteran reported that his pain in his feet began in 1971, and he believed that this was the start of his currently diagnosed fibromyalgia.  It was noted that the Veteran had musculoskeletal symptoms, as well as disturbed concentration and sleep.  He had pain on both sides of his body and above the waist.  The examiner reviewed past medical records.  

On physical examination the Veteran had no stiffness, swelling, heat or redness.  His lack of endurance was due to pain.  He had whole foot or generalized foot pain.  He wore custom molded 9 inch boots with built-in AFO and a rocker sole, bilaterally.  The Veteran reported that he did not wear these shoes for a long time and at home he used sandals when he went outside but went barefooted when inside.  He used a cane for ambulation.  

He had a gastroequinus deformity, bilaterally.  Subtalar joint motion was symmetrical and within normal limits, and pain free.  Motion of each 1st metatarsophalangeal joint was about 50 degrees of dorsiflexion and 15 degrees of plantar flexion, and was pain free and without limitation after 3 repetitions of motion.  The 1st through the 5th digits were in reference and alignment.  There were no bunions, hammertoes or claw foot deformities, bilaterally.  There was no functional loss related to his anatomical condition.  

When nonweight-bearing there was a medial arch, bilaterally.  Weight-bearing caused pronation, greater in the right foot than the left.  There was more of a right forefoot to rearfoot malalignment but this could be manipulated without pain.  He could partially rise on his toes but complained of pain and he did not resupinate, bilaterally.  Resting calcaneal stance position (relaxed state of standing) caused a slight varus positioning of both heels.  In nonweight-bearing and in weight-bearing the Achilles tendon appeared to be in normal alignment and could be manipulated without pain.  He ambulated slowly with a cane and had a steppage gait on the left.  There were no callosities, bilaterally.  Vibratory sensation was intact.  The diagnosis was bilateral flatfoot with chronic myoligamentous strain.  It was stated that fibromyalgia was not caused by flatfeet.  

In May 2011 the Veteran's wife stated that the Veteran's pain from his pes planus caused pain that in turn caused stress which aggravated his fibromyalgia.  

In January 2013 the Veteran submitted information published in the Federal Register setting for a final rule for the evaluation of fibromyalgia which states that relevant symptoms including widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, psychiatric and Raynaud's-like symptoms.  

In a March 2013 statement the Veteran reported that he had never stated that he had had right shoulder degenerative joint disease during service.  He had had VA right shoulder surgery in February 2009.  

A May 2013 VAOPT record shows that the Veteran walked with a foot brace and a cane.  

Of record are private clinical records which reflect that the Veteran had been referred for recently assessed Achilles equinus.  

An August 2013 VAOPT record stated that the Veteran had sleep apnea, and it was known that sleep disorders increased pain of fibromyalgia.  In addition, he had radiculopathy and peripheral neuropathy, and latest studies showed that fibromyalgia was caused mainly by peripheral small nerve damage.  Finally, he had a history of depression, and that was also related to exacerbation of fibromyalgia.  

A December 2013 VAOPT record shows that the Veteran had VA arthroscopic right shoulder surgery in February 2009 for a rotator cuff tear, impingement syndrome, and frozen shoulder, and subacromial decompression.  He spent his time on his computer, walked his dog, and watched TV. He continued to have chronic pain related to fibromyalgia and was limited physically but he had some good and bad days.  

A February 2014 VAOPT record noted that the Veteran was quite restricted in walking.  He could not travel.  He pretty much stayed in his house.  In March and December 2014 it was again noted that he had radiculopathy and peripheral neuropathy, and latest studies showed that fibromyalgia was caused mainly by peripheral small nerve damage.  Finally, he had a history of depression, and that was also related to exacerbation of fibromyalgia, and later he had acupuncture to attempt to relieve sciatic nerve pain and bilateral sacroiliac joint injections for back pain. 

A March 2015 letter from VSAS Orthopaedics states that the Veteran had had a progressive deformity mainly over the posterior tibial tendon.  He wore high-top custom shoes.  On examination he had a heel cord contracture which was still reducible.  A handwritten notation indicates that these were AFOs, 9 inch, with braces built into them.  A report of an April 2015 examination revealed forefoot abduction and collapse of the medial longitudinal arch, and that the Veteran was unable to do a single heel rise.  There was a small degree of forefoot supinatus. 

An April 2015 right ankle MRI from the Lehigh Valley Health Network showed that the Veteran had mild posterior tibial tenosynovitis with adjacent soft tissue edema.  

A September 2015 VA examination, Disability Benefit Questionnaire (DBQ) shows the Veteran's electronic records were reviewed.  The Veteran complained of constant foot pain which was worsened with flare-ups on standing or walking.  His fibromyalgia also contributed to his foot pain.  He used boots with braces and arch supports.  He had seen non-VA podiatrists who had recommended surgery to improve the condition but had not decided to have such surgery because it would require a year of rehabilitation.  His pain was worse in the right foot, being 8 on a scale of 10, than the left foot in which pain was 5 out of 10.  He related that the constant pain impaired his ability to walk, stand, and balance.  

On examination it was reported that he had pain in each foot on use of the feet.  He had pain on manipulation of the feet.  He had swelling on use of the feet.  He continued to have pain in both feet even with the use of arch supports, built-up shoes, and orthotics.  He had extreme tenderness of the plantar surfaces of both feet, which was improved with orthopedic shoes.  He had a decreased longitudinal arch height of both feet.  There was objective evidence of marked deformity of both feet.  
There was marked pronation of both feet which was improved with orthopedic shoes.  The weight-bearing line fell over or medial to the great toe of each foot.  He had inward bowing of the Achilles tendon, i.e., hindfoot valgus, with lateral deviation of the heel, of both feet.  He had marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) of both feet on manipulation, which was improved with orthopedic shoes.  He had metatarsalgia of each foot.  He had not had foot surgery.  He had pain in each foot which contributed to functional loss.  Contributing factors of disability of each foot were excess fatigability, incoordination, pain on movement and weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, lack of endurance, and interference with sitting and standing.  In each foot, there was pain, weakness, fatigability or incoordination which significantly limited functional ability during flare-ups or on repeated use over time consisting of an inability to stand or walk.  However, there was no other functional loss during flare-ups or on repeated use over time.  It was reported that he constantly used braces and a cane as an assistive device as a normal mode of locomotion, although occasional locomotion by other methods might be possible.  These were used for stability of ambulation and when standing and off-loading support.  He did not have such functional impairment such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.  Imaging studies had confirmed arthritis of each foot.  His condition impacted his ability to perform occupational tasks due to pain and restricted motion of the feet which reduced his ability to stand, walk, and carry.  The functional loss was manifested by weakness, fatigue, reduced endurance, and incoordination.  

On VA examination of the Veteran's ankles and feet in November 2015 it was noted that the Veteran has constant foot pain which was worsened by standing or walking.  His current care was the use of boots with braces and arch supports.  Non-VA podiatrists had recommended surgery for his feet but he was uncertain whether he could put up with one year of rehabilitation for each foot after surgery.  Walking, standing, moving and changing positions were impaired due to pain and reduced motion of his ankles.  Functional loss was manifested by weakness, fatigue, reduced endurance and incoordination.  In each foot dorsiflexion was to 10 degrees (only half of normal) and plantar flexion was to 30 degrees (with normal being to 45 degrees).  There was no additional limitation of motion after repetitive motion testing.  Toeing off was extremely limited due to reduced dorsiflexion.  He had subtalar joint tenderness.  Factors contributing to functional loss of the ankles were pain, fatigue, weakness, lack of endurance, and incoordination.  Strength was normal in dorsiflexion and plantar flexion in each ankle.  No instability or dislocation of either ankle was suspected.  He used braces and a cane constantly.  Walking, standing, moving and changing positions were impaired due to pain and reduced motion.  Functional loss was manifested by weakness, fatigue, reduced endurance and incoordination. 

A January 2016 VAOPT record from a VA rheumatology clinic noted that the Veteran's antalgic gait compounded his back problems.  He ambulated with an antalgic gait with a "SLAP foot cadence."  

On VA examination in March 14, 2016, (the report of which was entered into Virtual VA on March 25, 2016) by a VA nurse practitioner, it was opined that as to the Veteran's claimed back condition, no records pertaining to the Veteran's back during service could be found.  The claim thoracolumbar back condition was at least as likely as not proximately due to or the result of the service-connected pes planus because the Veteran's gait would be affected and altered over time and have an impact on the lower extremities extending to and compromising the back, resulting in development of the current low back condition.  The diagnosis was lumbosacral strain with degenerative arthritis and intervertebral disc syndrome.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Fibromyalgia is not deemed a chronic disease under 38 C.F.R. § 3.309(a), although arthritis, i.e., degenerative joint disease, is a chronic disease under 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Right Shoulder Degenerative Arthritis

The STRs are negative for arthritis of the right shoulder and, in his, March 2013 statement the Veteran conceded that he had not had arthritis of the right shoulder during service.  The evidence clearly documents that the Veteran's arthritis of the right shoulder first manifested decades after his military service.  In that regard, although the Veteran has been advised of the evidence necessary to support the claim for service connection, he has neither identified nor submitted evidence of arthritis in-service or within one year of his December 1971 service discharge, or competent evidence demonstrating that right shoulder arthritis is related to service.  

To the extent that the Veteran has reported having pain and other symptoms of various part of his body, including the right shoulder, due to his currently diagnosed fibromyalgia, this is not a basis for finding that his current arthritis of the right shoulder is related in any manner to fibromyalgia and there is no competent, i.e., medical, evidence to support this.  Arthritis may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  

The earliest clinical evidence of pain which is specific to the right shoulder is the November 2008 VAOPT record which antedates the Veteran's history of such pain to a time only about five (5) years earlier, i.e., to about 2003.  As noted, this is a time decades after the Veteran's discharge from service in December 1971.  The Board finds that statements made by the Veteran during the course of this initial treatment as to his history of symptomatology are far more credible than statements subsequently offered in support of the claim for compensation.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis of the right shoulder and, as such, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Fibromyalgia

In the Informal Hearing Presentation the Veteran's representative argued that the 2004 VA examination disclosed the co-existence of two conditions relevant to fibromyalgia.  

It is argued that the Veteran's currently diagnosed fibromyalgia had its onset during service but was misdiagnosed as bilateral pes planus.  It is also implicitly averred that fibromyalgia had its onset during active service but was masked by the pain due to his service-connected bilateral pes planus.  Alternatively, it is asserted that the service-connected bilateral pes planus, while not causing fibromyalgia, has aggravated the claimed fibromyalgia.  

The STRs document the Veteran's complaints which are symptomatic of his service-connected bilateral pes planus.  The earliest contemporary evidence of symptoms which could be indicative or manifestations of fibromyalgia is the 1979 private medical statement noting that the Veteran had pain in the hips and legs since in 1971, i.e., military service, and paresthesias since 1976.  Interpreted most favorably this could indicate that the earliest manifestations of fibromyalgia were generalized symptoms of diffuse pain which progressed such that the Veteran had paresthesia beginning several years after service.  Such an interpretation is consistent with the evidentiary record which shows that in the early 1980s the Veteran was evaluated for his collection of symptoms which it was thought could represent a demyelinating disease, e.g., multiple sclerosis.  In other words, because of the various symptoms it was initially thought by a private physician that the Veteran had myofascitis and VA physicians thought these symptoms could be a demyelinating disease.  

Eventually, it was determined in 2004 that the Veteran's constellation of symptomatology was due to fibromyalgia but he has consistently reported, since at least 1979, that the symptoms began during service.  Contributing to the confusing clinical picture has been the Veteran's development after service of lumbar intervertebral disc syndrome, with radicular symptoms in the lower extremities.  

In this regard, the November 2004 VA examiner stated that some of the Veteran's symptoms dating back to 1971 were related to the knees and the now service-connected disabilities of the ankles.  Presumably, the examiner also intended to include symptoms of the service-connected bilateral pes planus but did not specifically state this.  This is because that examiner further opined that some of the symptoms could have represented the early onset of fibromyalgia, and that there was a diagnostic possibility that the Veteran had had both disorders simultaneously.  If he had had symptoms of both bilateral pes planus and fibromyalgia, and the pes planus dated back to service, then the symptoms of fibromyalgia would also date back to military service.  Ultimately, the examiner's opinion only addressed whether fibromyalgia was related to the service-connected bilateral pes planus, and stated that there was no relationship.  On the other hand, the examiner did not set forth a specific opinion as to whether the fibromyalgia was related to or had its onset during service.  However, as discussed above, a reasonable interpretation of the examiner's comments, taken together in context and in light of the history related by the Veteran at that examination and which he has consistently related since at least 1979, is that the Veteran's onset of fibromyalgia was at least as likely as not to have been coincident with the symptomatology of the service-connected bilateral pes planus which was observed during service.  

Accordingly, this places the evidence in relative equipoise and, with the favorable resolution of doubt, service connection for fibromyalgia is warranted.

Bilateral Pes Planus, 30 percent Prior to August 14, 2015, and 50 percent Thereafter

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The evaluation of the same disability under various diagnoses (pyramiding) is to be avoided.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").

Under Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) pain, by itself, does not constitute a functional loss warranting a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system; rather, "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed coordination, and endurance in order to constitute functional loss."  However, the regulatory provisions describing functional loss due to musculoskeletal disability, e.g., 38 C.F.R. §§ 4.40 (functional loss), 4.41 (History of injury), 4.45 (the Joints) , and 4.49 (Painful Motion), are intended to be used in understanding the nature of service-connected disabilities, after which a rating is determined based on explicitly listed rating criteria and the discussions of functional loss in the general regulatory provisions do not supersede requirements for a higher rating specified in schedule of ratings or provide a basis for a separate rating.  Thompson v. McDonald, 815 F.3d 781 (Fed.Cir. March 8, 2016).  

Pes planus, flatfoot, is rated as acquired flatfoot under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent disability rating contemplates severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating contemplates bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277 bilateral weak foot, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, is rated on the basis of the underlying condition, with a minimum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, pes cavus (claw foot).  However, in this case the Veteran does not have pes cavus.  

Metatarsalgia, anterior (Morton's disease), when unilateral or bilateral, warrants a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux valgus, when operated with resection of the metatarsal head, or if severe and equivalent to amputation of a great toe, warrants a maximum rating of 10 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe unilateral hallux rigidus is rated as severe hallux valgus but is not to be combined with a rating for pes cavus (claw foot, under Diagnostic Code 5278).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5282 hammer toe of a single toe warrants a noncompensable rating.  When affecting of all toes of one foot without claw foot, a maximum rating of 10 percent is warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283 malunion or nonunion of the tarsal, or metatarsal bones, when moderate warrant a 10 percent rating.  When moderately severe warrant a 20 percent rating.  When severe warrant a 30 percent rating.  Note that with actual loss of use of the foot, a 40 percent rating is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 residuals of foot injuries when moderate warrant a 10 percent rating.  When moderately severe warrant a 20 percent rating.  When severe warrant a 30 percent rating.  Note that with actual loss of use of the foot, a 40 percent rating is warranted. 

The Veteran is also service-connected for tendinopathy of the left ankle, rated 10 percent; tendinopathy of the right ankle, rated 10 percent, both under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for moderate limitation of motion of the ankles.  Impairment from this disability may not be considered in determining the proper rating for bilateral pes planus, as this would constitute pyramiding, which is prohibited.  

Analysis

The current effective date for the maximum schedular rating for bilateral pes planus is August 14, 2015.  This date was set on the basis that this was the date of receipt of the Veteran's claim for an increased rating.  However, a review of the record shows that the claim was received on March 7, 2011.  Accordingly, under governing law and regulations the effective date of an increased rating may be set as early as one year prior to the date of receipt of a claim for an increased rating but only if it is factually ascertainable that the criteria for a higher rating were met one year prior to receipt of the claim.  Otherwise, the effective date is either the date of receipt of the claim or the date that it is factually ascertainable that a higher rating was warranted, whichever is later.  38 U. S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.157, 3.400(o)(1); see also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A review of the extensive evidence in this case shows that it was not until the September 2015 VA examination that there was objective clinical evidence that the Veteran met the schedular rating criteria for a 50 percent rating, which is the highest schedular rating provided for bilateral pes planus.  

Prior to the September 2015 VA examination the Veteran did have a shifting of the weight-bearing line, as well as bowing of the Achilles tendon.  However, these symptoms are encompassed in a 10 percent rating for bilateral pes planus.  He also had pronation and pain, and some possible indications of swelling, but these manifestations are encompassed in the 30 percent rating that was assigned prior to the award of the current 50 percent schedular rating.  

It was not until the September 2015 VA examination that there was evidence of tenderness of the plantar surfaces of the feet which was extreme.  Likewise, while he had had pronation of the feet, the degree of pronation was not shown to be "marked", as required for a 50 percent rating until the September 2015 VA examination.  Similarly, the displacement of the Achilles tendon was not shown to be marked or to have spasm, until that examination.  

The Board has considered the extensive treatment which the Veteran has undergone for his bilateral pes planus and the statement which he and others have submitted as to the impact on his ability to function, including his pain.  However, the criteria for bilateral pes plans specifically encompass pain, particularly on manipulation of the feet.  Further, consideration has been given to his having to use custom-built shoe wear.  Nevertheless, the evidence demonstrates that it was not until the September 2015 VA examination that the Veteran met the criteria for a 50 percent schedular rating for bilateral pes planus.  This was a significant period of time after receipt of his claim in March 2011 and, accordingly, a 50 percent rating is not warranted prior to the current effective date of August 14, 2015.  

Moreover, no higher schedular rating is warranted under Diagnostic Code 5276 for bilateral pes planus, nor is a rating greater than 50 percent provided under any other Diagnostic Code for evaluation of disabilities of the feet, i.e., Diagnostic Codes 5277 through 5284.

Thus, the preponderance of the evidence is against the assignment of an evaluation greater than 30 percent prior to August 14, 2015, and an evaluation greater than 50 percent since August 14, 2015.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Rather, the Board may only consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of those disabilities in appellate status.

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Here, the Veteran has taken medication for many years, including Methadone, for pain from his service-connected bilateral pes planus, with some relief of such pain.  

The combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, in this case, Diagnostic Code 5276 specifically sets forth separate rating criteria if there is only unilateral pes planus and also for, as in this case, bilateral pes planus.  

The appellant has not identified relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Accordingly, referral of the claim for an increased rating for bilateral pes planus for extraschedular consideration is not warranted.  


ORDER

Service connection for degenerative arthritis of the right shoulder is denied.  

Service connection for fibromyalgia is granted.  

A rating for bilateral pes planus in excess of 30 percent prior to August 14, 2015, and to a rating in excess of 50 percent thereafter is denied.  


REMAND

As discussed in the Introduction above, the Veteran filed a timely NOD to an October 2015 rating decision that denied service connection for plantar fasciitis, stating that if the plantar fasciitis was not incurred during service, then it was secondary to the service-connected bilateral pes planus.  As noted in the Introduction, the issue is actually one of whether new and material evidence has been received to reopen that claim.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As to the claims for special home adaptation grant and to specially adapted housing, these claims require consideration of all service-connected disabilities which may impact upon certain aspects of the Veteran's ability to function.  See 38 U.S.C. § 2101 (West 2002) and 38 C.F.R. §§ 3.809, 3.809a (2015).  This would include not only the claimed plantar fasciitis, but also the claims for service connection for degenerative joint disease (DJD) and herniated discs of the lumbar spine (intervertebral disc syndrome (IVDS)) as well as service connection for sciatica of each lower extremity, the adjudication of which was deferred by the RO.  Thus, these service connection claims must also be adjudicated prior to appellate consideration of the claims for special home adaptation grant and to specially adapted housing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

2.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the appellate record will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless the appeal is perfected by the timely filing of a substantive appeal. 

3.  The RO should adjudicate the claims for service connection for DJD and IVDS of the lumbar spine as well as the claims for service connection for sciatica of each lower extremity.  

4.  If the claims for service connection addressed immediately above are denied, return the case to the Board.  

5.  If any of the claims for service connection addressed immediately above are granted, readjudicate the claims for special home adaptation grant and to specially adapted housing.  

If either the claim for special home adaptation grant or for specially adapted housing is then denied, issue a Supplemental SOC to the Veteran and his representative and provide them with the appropriate period of time within which to respond, at their option.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


